In an action to recover damages, inter alia, for medical malpractice, the plaintiff appeals from so much of an order of the Supreme Court, Nassau County (Burke, J.), dated August 28, 1985, as granted the motion of the defendant Selwin Levitt for summary judgment dismissing the complaint as against him.
Ordered that the order is affirmed, with costs.
The record before us reveals that, at most, the respondent gave an informal opinion to a fellow physician regarding a *592case with which the respondent had no connection whatsoever. Indeed, there has been no showing that the respondent had any contact with the patient, saw any records relating to the case, or even knew the patient’s name. Upon these facts, it cannot possibly be found that a relationship existed between the respondent and the plaintiffs decedent that gave rise to a duty on the part of the respondent toward the deceased infant. Summary judgment dismissing the plaintiffs complaint as against the respondent was therefore properly granted. Niehoff, J. P., Lawrence, Weinstein and Sullivan, JJ., concur.